Case 2:19-cv-01051-JLR Documents Filed 09/24/19 Page 1 of 3

District Judge James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

AT SEATTLE
NORTHWEST ENVIRONMENTAL Case No. 19-cv-1051-JLR
ADVOCATES,
_ STIPULATION AND-PROPOSER ORDER
Plaintiff, FOR EXTENSION OF THE JOINT
y STATUS REPORT DEADLINE

UNITED STATES ENVIRONMENTAL | Noted on Motion Calendar: -
PROTECTION AGENCY, 9/24/2019

Defendant.

JOINT STIPULATION

The parties, by and through their counsel of record, hereby STIPULATE AND AGREE

to an extension of the following pre-trial deadline:

(

 

 

 

 

 

Description Old Deadline New Deadline
Joint Combined Statu —
° ‘Report “ September 24, 2019 October 1, 2019

 

 

The parties are in discussions of the subject matter of the litigation in an effort to resolve
this matter. The extension is necessary to allow the parties to continue their efforts to resolve

this case or narrow the issues before the Court.

STIPULATION AND PROPOSED ORDER FOR UNITED STATES ATTORNEY
EXTENSION OF THE JOINT STATUS REPORT DEADLINE 700 Stewart Street, Suite 5220
Case No, 19-cy-1051-JLR. Seattle, Washington 98101-1271

PAGE- I} 206-553-7970

 

 
 

Oo co ~T A aA BA

10
11
12
13
14
15
16
17
18
19
20)
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01051-JLR Document 8 Filed 09/24/19 Page 2 of 3

Dated this 24th day of September, 2019.

STIPULATION AND PROPOSED ORDER FOR

EXTENSION OF THE JOINT STATUS REPORT DEADLINE

Case No. 19-cy-1051-JLR

PAGE- 2

BRIAN T. MORAN
United States Attorney

fs/ Michelle R. Lambert
MICHELLE R, LAMBERT, NYS

 

.. #4666657.

Assistant United States Attorney
Western District of Washington
United States Attorney’s Office
1201 Pacific Avenue, Suite 700
Tacoma, Washington 98406

Phone: 253-428-3824

Email: michelle lambert@usdoj.gov

Attorneys for Defendant

/s/ Paul Kampmeier
Paul Kampmeier, WSBA #31560

Kampmeier & Knutsen PLLC
$1i First Avenue, Suite 468
Seattle, Washington 98104

Tel: (206) 858-6983
Email: paul@kampmeierknutsen.com

Attorney for Plaintiff

UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
206-553-7970

 

 
 

No

No oO sd an i OR wa

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01051-JLR Document 8 Filed 09/24/19 Page 3 of3

- aad BLORDER

The parties having so stipulated and agreed, it is hereby SO ORDERED. The Clerk is

directed to send copies of the Order to all counsel of record.

DATED this Os ™ cay of September; 2045

  

STIPULATION AND PROPOSED ORDER FOR UNITED STATES ATTORNEY
EXTENSION OF THE JOINT STATUS. REPORT DEADLINE 700 Stewart Street, Suite 5220
Case No. 19-cv-1051-JLR Seattle, Washington 98101-1271
PAGE- 3 206-553-7970

 

 
